Case 1:19-cv-06202-ILG-RER Document 13 Filed 01/27/20 Page 1 of 1 PageID #: 120
 Case l:19-cv-06202-ILG-RER Document 12 Filed 01/26/20 Page 1 of 1 PagelD #: 119




           ROSEN
            LAW LLC
 Attorneys at Law
 216 Lakeville Road                                                       500 Village Square Crossing, Suite 101
 Great Neck, New York 11020                                                  Palm Beach Gardens, Florida 33410
 T 516.437.3400                                                                                T 561.899.9999
 F 516.334.3000                                                                                F 561.584.6434

 Gary Rosen, Esq.(Admitted NY,FL, NJ,PA,GA)
 Jared Rosen, Esq.(Admitted NY,FL, NJ)
 Jaime Rosen,Esq.(Admitted NY,FL, NJ,CT)
 Michael J. Noonan, Esq.(Admitted NY)

 January 26, 2020

 Via ECF
 Hon. 1. Leo Glasser
 United States District Court
 225 Cadman Plaza East
 Brooklyn, New York 11201

 RE:       Lisa Guzzone v. Michael Zazza
           United States District Court for the Eastern District of New York
           Docket No. 19-cv-6202(ILG)(RER)

 Dear Judge Glasser:

           I represent the Plaintiff in the above entitled action.

         After consulting with Defendants' counsel, we have agreed to revise the briefing
 scheduling for the motion to dismiss filed by Defendant in the above entitled action to allow
 Plaintiff additional time to respond to the motion to dismiss. Your Honor "So-Ordered" a prior
 briefing schedule on January 14,2020(filed as Doc. No. 11).

           We respectfully request that the amended briefing schedule be as follows:

          Plaintiffs opposition to motion to dismiss be filed by February 10,2020, and

           Defendants^ reply to be filed by March 2,2020.

           This letter is sent to Your Honor with the approval of Defendant's counsel.

           We respectfully request that your Honor "So-Order" the new amended briefing schedule.

           Thank you very much.

                                                          RespectfuUv submitted,




 cc: Andrew Small, Esq.                                   Gary Rosen
